Citation Nr: 0028437	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a dental 
disability.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the record reveals that in April 1997, the 
veteran's representative, R. Edward Bates, Attorney at Law, 
submitted a written notice to the RO indicating that he had 
withdrawn from the veteran's claim.  However, the RO 
continued to forward communications to Mr. Bates at his 
address.  

In the January 2000 remand, the Board noted that it appeared 
that the veteran had not been given the opportunity to select 
another representative if he so desired, as he had not been 
provided a VA Form 22a, Appointment of Attorney or Agent as 
Claimant's Representative, for completion.  

The Board remanded so that the veteran could be provided the 
opportunity to select new representation, as well as to 
schedule a hearing before the Board.  





The RO scheduled a hearing before the Board, and it is 
indicated that the veteran failed to report for this hearing.  
It is noted that the notice of hearing was sent to the 
veteran's last known mailing address.  Therefore, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2000).  

However, it appears that the RO did not attempt to clarify 
whether the veteran wanted new representation, as was 
instructed by the Board.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue on appeal must be remanded a second 
time in order to ensure that the Board's remand directives 
are complied with.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should provide the veteran 
with VA Form 22a for completion and 
return.  A copy of the notice sent to the 
veteran should be associated with the 
claims file.  


3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Thereafter, the case should be returned to the Board for 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The purpose of this remand is to ensure due process of law.  
No action by the appellant is required, until he is notified 
by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


